DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 11/18/2022, with respect to the rejection(s) of claim(s) 1 and 11 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the embodiment of Fig. 3 and of Fig. 23, disclosed by Bordoley.
Regarding a modification using the embodiment of Fig. 23, applicant states that “Bordoley teaches against the modification, as the L-shaped vane (2406) associated with the embodiment of FIGS. 23A-23C is not configured to be rotated in the same manner as the planar, rectangular-shaped vane (106)” and that “any attempt to modify the planar, rectangular-shaped vane (106) associated with the embodiment of FIGS. 1A-1H to instead take the form of an L-shaped vane having a tapered outer mold line would subvert the described structure of the two-part mount (104) of FIGS. 1A-1H, effectively rendering the described vortex generator (100) inoperable for its intended purpose”. It is noted that the present rejection does not rely on Fig. 23 as described in the above argument, as the L-shape of the chine of Fig. 23 is irrelevant to the modification made. Fig. 23 is only relied upon to teach the known shape of a chine having a tapered outer mold line. The primary embodiment of Fig. 3 is not modified to have the L-shaped mount of Fig. 23, and maintains the shaft which allows it to rotate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 states “the shaft is connected to the chine at a location approximately one third of a distance extending from the leading edge of the chine to the trailing edge of the chine”. This is not described in the specification at all, nor is it labelled in the drawings as specifically being a distance of one third from the leading edge. This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately one third of a distance” in claim 26 is a relative term which renders the claim indefinite. The term “approximately one third of a distance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, this will be interpreted as being met if the shaft appears to be closer to the leading edge than the trailing edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13, 21-22, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley.
For claim 1, Bordoley discloses an apparatus (Figs. 3A-3D), comprising: a nacelle of an engine of an aircraft (Para 0074: “The vortex generator is mounted on a lifting surface 20 of an aircraft 21, for example, but not limited to, the wings, nacelles”), the nacelle having an outer surface (Para 0074: “When located on the engine nacelle”) and a central axis (axis aligned through center of nacelle); and a chine (300) located on the outer surface of the nacelle inboard of the central axis of the nacelle, the chine extending radially outward from the outer surface of the nacelle (Para 0074: “When located on the engine nacelle, the vortex generator is located on the inboard edge (i.e. the side closest to the fuselage)”), the chine including a leading edge (Fig. 3A: left edge), a trailing edge (right edge), and an outer mold line extending from the leading edge of the chine to the trialing edge of the chine (outer edge of chine), the chine having a planar shape defined by the outer mold line (Para 0092: “a trailing edge 306b, which may be tapered or blunt (e.g., having a planar surface at the trailing edge 306b as shown in the illustrated example in FIG. 1E”; “The side surfaces 306e, 306f… may be parallel to each other”), the chine rotatably coupled to the nacelle via a shaft (304), the chine rotatable relative to the nacelle about an axis of rotation of the shaft (324), the axis of rotation substantially perpendicular the outer surface of the nacelle (Fig. 3C), the leading edge of the chine exposed to an airflow presented at the chine during flight of the aircraft (Fig. 3C: top edge (leading edge) exposed to airflow during flight).
The embodiment of Fig. 3A-3D fails to disclose that the outer mold line tapers toward the outer surface of the nacelle from the trialing edge of the chine toward the leading edge of the chine.
However, Bordoley teaches an embodiment (Fig. 23: chine 2406) that has an outer mold line tapering toward the outer surface of the nacelle from the trialing edge of the chine toward the leading edge of the chine (Fig. 23C: tapers down from the right (trailing edge) to the left (leading edge)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment of Fig. 3 by having the outer mold line taper toward the surface from the trailing edge to the leading edge as disclosed by the embodiment of Fig. 23. One of ordinary skill in the art would have been motivated to make this modification since tapering the chine would save weight by taking out some of the structure from the front of the chine, and the smoother transition would improve aerodynamics.
Additionally, it would have been an obvious matter of design choice to make the different portions of the chine of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 2, Bordoley discloses the apparatus of claim 1, wherein the chine is rotatable about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Para 0098: “the vortex generator 300 is substantially aligned with the airflow of the free stream velocity (V)).
For claim 3, Bordoley discloses the apparatus of claim 2, wherein the chine is rotatable about the axis of rotation between an upward-pitched position (chine rotates as in Fig. 1G: left panel shows chine is pitched upward) and a downward-pitched position (as in Fig. 1G: right panel shows chine is pitched downward relative to the upward pitched position).
For claim 11, Bordoley discloses a method, comprising: rotating a chine (300), the chine located on an outer surface of a nacelle of an engine of an aircraft (Para 0074: “The vortex generator is mounted on a lifting surface 20 of an aircraft 21, for example, but not limited to, the wings, nacelles”) inboard of a central axis of the nacelle, the chine extending radially outward from the outer surface of the nacelle (Para 0074: “When located on the engine nacelle, the vortex generator is located on the inboard edge (i.e. the side closest to the fuselage)”), the chine including a leading edge (Fig. 3A: left edge), a trailing edge (right edge), and an outer mold line extending from the leading edge of the chine to the trialing edge of the chine (outer edge of chine), the chine having a planar shape defined by the outer mold line (Para 0092: “a trailing edge 306b, which may be tapered or blunt (e.g., having a planar surface at the trailing edge 306b as shown in the illustrated example in FIG. 1E”; “The side surfaces 306e, 306f… may be parallel to each other”), the chine rotatably coupled to the nacelle via a shaft (304), the chine rotatable relative to the nacelle about an axis of rotation of the shaft (324), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Fig. 3C), the leading edge of the chine exposed to an airflow presented at the chine during flight of the aircraft (Fig. 3C: top edge (leading edge) exposed to airflow during flight).
The embodiment of Fig. 3A-3D fails to disclose that the outer mold line tapers toward the outer surface of the nacelle from the trialing edge of the chine toward the leading edge of the chine.
However, Bordoley teaches an embodiment (Fig. 23: chine 2406) that has an outer mold line tapering toward the outer surface of the nacelle from the trialing edge of the chine toward the leading edge of the chine (Fig. 23C: tapers down from the right (trailing edge) to the left (leading edge)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment of Fig. 3 by having the outer mold line taper toward the surface from the trailing edge to the leading edge as disclosed by the embodiment of Fig. 23. One of ordinary skill in the art would have been motivated to make this modification since tapering the chine would save weight by taking out some of the structure from the front of the chine, and the smoother transition would improve aerodynamics.
Additionally, it would have been an obvious matter of design choice to make the different portions of the chine of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
For claim 12, Bordoley discloses the method of claim 11, wherein rotating the chine includes rotating the chine about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Para 0098: “the vortex generator 300 is substantially aligned with the airflow of the free stream velocity (V)).
For claim 13, Bordoley discloses the method of claim 12, wherein rotating the chine includes rotating the chine about the axis of rotation between an upward-pitched position (chine rotates as in Fig. 1G: left panel shows chine is pitched upward) and a downward-pitched position (as in Fig. 1G: right panel shows chine is pitched downward relative to the upward pitched position).
For claim 21, Bordoley discloses the apparatus of claim 1, further comprising a wing (Fig. 24), wherein the nacelle is coupled to the wing via a pylon extending downward from the wing (Fig. 24, nacelle extending down from wing via pylon).
For claim 22, Bordoley discloses the apparatus of claim 21, wherein a leading edge of the nacelle and the leading edge of the chine are located forward of and below a leading edge of the wing (Fig. 24, nacelle is located forward and below the leading edge of the wing, as the chine would be).
For claim 25, Bordoley discloses the apparatus of claim 1, wherein the axis of rotation (324) is located rearward of the leading edge of the chine and forward of the trailing edge of the chine (Fig. 3A: shaft 304 is rearward of the leading edge and forward of the trailing edge).
For claim 26, Bordoley discloses the apparatus of claim 25, wherein the shaft (304) is connected to the chine at a location approximately one third of a distance extending from the leading edge of the chine to the trailing edge of the chine (as per the 112(b) rejection above, the shaft is approximately one-third of the distance rearward from the leading edge, as it is closer to the leading edge than the trailing edge).

Claim(s) 4-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Abdallah et al (US 20110110777 A1).
For claim 4, Bordoley discloses the apparatus of claim 3, but fails to disclose that the neutral position is between the upward-pitched position and the downward-pitched position.
However, Abdallah teaches a chine (flow control device 10) that is rotatable to a neutral position (aligned with free stream velocity) that is between an upward-pitched position and a downward-pitched position (Abstract: “One or more flow effectors (14) are rotatable back and forth in an oscillating movement (A) in a rotational plane”; Para 0017: “to control the frequency and amplitude of the horizontal oscillation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the chine be rotatable to upward and downward pitched positions, with the neutral position between them, as disclosed by Abdallah. One of ordinary skill in the art would have been motivated to make this modification since “The rotatable back and forth oscillating movement of the one or more flow effectors provides for a highly effective attachment of the flow” (Para 0010).
For claim 5, Bordoley as modified discloses the apparatus of claim 4, wherein a position of the leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge upward when rotated upward).
For claim 6, Bordoley as modified discloses the apparatus of claim 4, wherein a position of the leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge downward when rotated downward).
For claim 7, Bordoley as modified discloses the apparatus of claim 3, wherein the chine is configured, in response to airflow presented at the chine, to: generate a first vortex when the chine is in the neutral position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position, a vortex would be generated), and generate a second vortex when the chine is in the upward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position, a vortex would be generated), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 8, Bordoley as modified discloses the apparatus of claim 7, wherein the chine is configured, in response to the airflow presented at the chine, to: generate a third vortex when the chine is in the downward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position, a vortex would be generated), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 9, Bordoley as modified discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation (as modified by Abdallah to be rotatable in a back and forth motion, there is a mechanism “to control the frequency and amplitude of the horizontal oscillation” (Abdallah, Para 0017) such as drive means 50); and a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (as the chine “should preferably be actively controlled with a suitable frequency and amplitude”, there must be a controller which does the active controlling).
For claim 10, Bordoley as modified discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism (as modified; Abdallah, Claim 27: “wherein controlling the oscillating movement”) to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack (Abdallah, Claim 27: “wherein controlling the oscillating movement includes the step of sensing one or more of the following parameters as control input parameter(s): the angle of attack) of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 14, Bordoley discloses the method of claim 13, but fails to disclose that the neutral position is between the upward-pitched position and the downward-pitched position.
However, Abdallah teaches a chine (flow control device 10) that is rotatable to a neutral position (aligned with free stream velocity) that is between an upward-pitched position and a downward-pitched position (Abstract: “One or more flow effectors (14) are rotatable back and forth in an oscillating movement (A) in a rotational plane”; Para 0017: “to control the frequency and amplitude of the horizontal oscillation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the chine be rotatable to upward and downward pitched positions, with the neutral position between them, as disclosed by Abdallah. One of ordinary skill in the art would have been motivated to make this modification since “The rotatable back and forth oscillating movement of the one or more flow effectors provides for a highly effective attachment of the flow” (Para 0010).
For claim 15, Bordoley as modified discloses the method of claim 14, wherein a position of the leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge upward when rotated upward).
For claim 16, Bordoley as modified discloses the method of claim 14, wherein a position of the leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge downward when rotated downward).
For claim 17, Bordoley discloses the method of claim 13, further comprising, in response to the airflow presented at the chine: generating a first vortex via the chine when the chine is in the neutral position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position, a vortex would be generated); and generating a second vortex via the chine when the chine is in the upward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position, a vortex would be generated), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 18, Bordoley discloses the method of claim 17, further comprising: generating a third vortex via the chine when the chine is in the downward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position, a vortex would be generated), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 19, Bordoley discloses the method of claim 11, further comprising: controlling an actuation mechanism (as modified by Abdallah to be rotatable in a back and forth motion, there is a mechanism “to control the frequency and amplitude of the horizontal oscillation” (Abdallah, Para 0017) such as drive means 50) via a controller operatively coupled to the actuation mechanism (as the chine “should preferably be actively controlled with a suitable frequency and amplitude”, there must be a controller which does the active controlling), the actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation (Fig. 3).
For claim 20, Bordoley discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism (as modified; Abdallah, Claim 27: “wherein controlling the oscillating movement”), via the controller, to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack (Abdallah, Claim 27: “wherein controlling the oscillating movement includes the step of sensing one or more of the following parameters as control input parameter(s): the angle of attack) of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642